NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 18 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

AARON OTTOP AKWO,                               No.    20-71120

                Petitioner,                     Agency No. A201-742-902

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 9, 2021**
                                 Seattle, Washington

Before: BEA, BRESS, and VANDYKE, Circuit Judges.

      Aaron Ottop Akwo, a Cameroon citizen, petitions for review of a Board of

Immigration Appeals (BIA) decision dismissing his appeal of an Immigration Judge

(IJ) order denying his requests for asylum, withholding of removal, and relief under

the Convention Against Torture (CAT). We review for substantial evidence and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
may grant relief only if the record compels a contrary conclusion. Wang v. Sessions,

861 F.3d 1003, 1007 (9th Cir. 2017).         Adverse credibility determinations are

reviewed under the same standard. See id. We have jurisdiction under 8 U.S.C.

§ 1252. We deny the petition.

      1.     Substantial evidence supports the IJ’s finding that Akwo was not

credible. “[A]n adverse credibility determination must be made after considering

‘the totality of circumstances, and all relevant factors.’” Shrestha v. Holder, 590

F.3d 1034, 1040 (9th Cir. 2010) (quoting 8 U.S.C. § 1158(b)(1)(B)(iii)). In assessing

Akwo’s credibility, the IJ could thus consider the consistency between Akwo’s

testimony and “other evidence of record.” 8 U.S.C. § 1158(b)(1)(B)(iii).

      The IJ identified three inconsistencies between Akwo’s testimony and his

nonimmigrant visa application, and substantial evidence supports each finding.

First, Akwo’s testimony and his application for asylum and withholding of removal

conflicted with his visa application about whether he lived in Gabon instead of

Cameroon, which raised obvious questions as to how he could have been harmed in

Cameroon as he claimed. Second, Akwo’s testimony featured inconsistencies as to

how much time he spent in Gabon. And third, Akwo admitted during cross-

examination that before his most recent visa application he had unsuccessfully

applied three times for a nonimmigrant visa, yet he had previously claimed that he

had never been denied a visa. These inconsistencies were material to Akwo’s claims


                                         2
and supported the IJ’s adverse credibility determination. See Shrestha, 590 F.3d at

1043–44.

      The IJ also found that Akwo’s demeanor during his testimony undercut his

credibility. Substantial evidence supports that finding as well, which lends further

support to the IJ’s overall adverse credibility determination. We typically “give

special deference to a credibility determination that is based on demeanor.” Singh-

Kaur v. INS, 183 F.3d 1147, 1151 (9th Cir. 1999) (quotation marks and citation

omitted). That deference is appropriate here because the IJ noted specific, non-

verbal reasons for the demeanor finding such as Akwo not responding to a question

“at first” and then “after a lengthy pause” stating he did not know the answer. Akwo

also gave “contradictory and nonresponsive answers” when “confronted with the

inconsistent statements contained in the visa application.” See Jin v. Holder, 748

F.3d 959, 965 (9th Cir. 2014) (substantial evidence supported adverse credibility

finding based on demeanor during testimony because “the record amply

demonstrates a pattern of evasive responses”).

      2.     Substantial evidence supports the denial of asylum and withholding of

removal. To qualify for asylum, Akwo must show either that he (1) suffered past

persecution (which creates a rebuttable presumption of eligibility); or (2) has a well-

founded fear of future persecution in Cameroon because of a protected ground.

Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th Cir. 2019).


                                          3
      Without credible testimony, Akwo failed to show past persecution or a well-

founded fear of persecution. The only other admitted evidence offered to support

Akwo’s claim was the 2018 Department of State report for Cameroon. But that

report does not show either that (1) Akwo has an individualized risk of persecution;

or (2) “there is a systematic pattern or practice of persecution against the group to

which he belongs in his home country.” Wakkary v. Holder, 558 F.3d 1049, 1060

(9th Cir. 2009) (quotation marks and citation omitted).

      Because Akwo “fail[ed] to satisfy the lower standard of proof required to

establish eligibility for asylum,” he “necessarily . . . fail[ed] to demonstrate

eligibility for withholding of deportation.” Guo v. Sessions, 897 F.3d 1208, 1213

n.3 (9th Cir. 2018) (citation omitted).1

      3.     Substantial evidence supports the IJ and BIA’s decision to deny CAT

relief. To obtain CAT relief, Akwo must prove that government officials or private

actors with government consent or acquiescence would “more likely than not”

torture him after he returns to Cameroon. Garcia-Milian v. Holder, 755 F.3d 1026,

1033 (9th Cir. 2014) (citation omitted). “An adverse credibility determination is not



      1
        We lack jurisdiction to consider Akwo’s unexhausted claim that the IJ failed
to provide him an opportunity to explain the inconsistencies between his testimony
and his nonimmigrant visa application. See 8 U.S.C. § 1252(d)(1); Barron v.
Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004). But even if Akwo had raised this
argument to the BIA, it would lack merit. Akwo had various opportunities to explain
the inconsistencies.

                                           4
necessarily a death knell to CAT protection.” Shrestha, 590 F.3d at 1048. But when

“the CAT [claim] is based on the same statements [the petitioner] made regarding

his claims for asylum and withholding of removal[,] . . . . it [is] proper for the IJ and

the BIA to rely on the same adverse credibility determination in denying all of his

claims.” Singh v. Lynch, 802 F.3d 972, 977 (9th Cir. 2015). That is the case here.

      Besides his non-credible testimony, Akwo points only to the same country

conditions report that failed to show a well-founded fear of persecution. Because

torture “is more severe than persecution,” Akwo’s CAT claim necessarily fails.

Nuru v. Gonzales, 404 F.3d 1207, 1224 (9th Cir. 2005). Akwo’s assertion that the

IJ and BIA failed to consider the evidence also finds no support in the record.

      PETITION DENIED.




                                           5